









Exhibit 10(a)18
FIRST AMENDMENT TO THE SOUTHERN COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
WHEREAS, the Board of Directors of Southern Company Services, Inc. (the
“Company”) heretofore established and adopted the Southern Company Supplemental
Executive Retirement Plan, as amended and restated effective June 30, 2016 (the
“Plan”); and
WHEREAS, the Company has authorized an amendment to the Plan to implement
changes necessary to coordinate the Plan provisions with design changes
occurring to the Southern Company Pension Plan; and
WHEREAS, the Company desires to amend the Plan to add small benefit pay-out
features; and
WHEREAS, Section 6.2 of the Plan provides in relevant part that the Plan may be
amended or modified at any time by the Company.
NOW, THEREFORE, effective as the date set forth below, the Company hereby amends
the Plan as follows:
1.
Effective January 1, 2017, the Plan is hereby amended by adding the following
new Section 5.9:
5.9 Payment of Small Pension Benefits.
(a) Cash Out.    With respect to a Participant who retires under the terms of
the Plan and has a Separation from Service on or after July 1, 2017, as
permitted under Treas. Reg. §1.409A-3(j)(4)(v) and subject to paragraph (b)
below, the Administrative Committee in its sole discretion may pay in a single
lump sum the entire SERP Benefit of a Participant at the time when the first
installment of the SERP Benefit would otherwise be paid under Section 5.2(b)(1),
provided that, (1) the Company evidences such decision in writing no later than
the date of payment to the Participant, (2) the payment results in the
termination and liquidation of the Participant’s interest under the Plan and
under all other plans maintained by the Company and its affiliates that are
required to be aggregated with the Plan under Code Section 409A, and (3) the
total payment amount with respect to the SERP Benefit and the benefit of any
other plan required to be aggregated with the Plan under Code Section 409A does
not exceed the dollar limit under Code Section 402(g)(1)(B) applicable for the
year of payment. For purposes of paragraph (a)(3) above, the SERP Benefit will
be calculated as the Single-Sum Amount provided in Section 2.24 of the Plan.
(b)Rules of General Application. (1) Notwithstanding paragraph (a) above, if a
Participant is a Key Employee, such Participant shall be subject to




--------------------------------------------------------------------------------




the Key-Employee Delay, if applicable, and the payment of the lump sum following
Separation from Service shall be as of the first day of the seventh full
calendar month following the Participant’s Separation from Service. (2) The SERP
Benefit of a Participant who has made an election under Section 5.3 to receive
an annuity form of benefit may not be paid out under this Section 5.9. (3) Any
Participant’s benefit paid under this Section 5.9 shall be adjusted for payment
of FICA consistent with the terms of this Plan.


2.
Except as amended herein by this First Amendment, the Plan shall remain in full
force and effect.


IN WITNESS WHEREOF, the Company, through its duly authorized officer, has
adopted this First Amendment to the Southern Company Supplemental Executive
Retirement Plan, as amended and restated as of June 30, 2016 this 19th day of
December, 2016.


 
 
SOUTHERN COMPANY SERVICES, INC.


 
 
By:
/s/Stacy Kilcoyne
 
 
Its:
Human Resources Vice President
Attest:
 
 
By:
/s/Laura O. Hewett
 
 
Its:
Assistant Secretary
 
 





2    